Title: From George Washington to George Clinton, 1 September 1778
From: Washington, George
To: Clinton, George


          
            Dr sir
            Head Qurs White plains Sept. 1st 1778
          
          I am extremely sorry that it is in my power to inform you, that a Captain Colson of the
            5th Virginia Regiment a few days ago, violently wounded a Mr Vantassel of this State, of
            which he died in a little time after—The moment I was
            apprised of it, I directed a Letter to be written & sent to Genl Muhlenburg, to
            whose Brigade he belonged, to have him secured, in order that he might be delivered to
            the Civil Magistrate, in case the wound should prove mortal, as you will perceive by the
            inclosed copy. I have reason to believe that every
            exertion was used on the part of the General, to have him apprehended; but he was not
            able to effect it, as he kept himself out of the way, according to report,  from the time he gave the wound and went off, most probably, the
            instant he got intelligence that Mr Vantassel was dead. Mr Colson is a native of
            Virginia, but whether he is gone there—or to some Seaport, to procure a passage to the
            West Indies, where it is said he has a Brother, seems to be a matter of doubt. I do not
            know the causes, which led to this unhappy accident; but I wish he could have been
            taken, that he might receive a regular and proper trial, in the ordinary course of
            Justice. If you shall think it requisite, I will chearfully join you in any expedient—or
            pursue any you may point out, to recover and put him into the hands of the civil
            authority.
          My last advices from Rhode Island were of the 29th Ulto. General Sullivan informs me,
            by Letter of that date, that he had retreated the preceding night to the North end of
            the Island. That the Enemy pursued him—and the next day a warm action ensued, which
            lasted an Hour, in which our people obliged them to quit the Field in disorder—and with
            precipitation. When he wrote, he could not ascertain the loss on either side, but says
            it was considerable. It was a very interesting event, and I sincerely hope the next
            accounts I have, will announce that he & his Troops are again on the Continent.
            The Count D’Estaing’s fleet has got to Boston. I am Dr sir with the greatest respect
            & regard Your Most Obedt sert
          
            Go: Washington
          
        